Citation Nr: 0007344	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-49 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from April 1967 to April 
1969.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in July 1998.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in April 1994 by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDING OF FACT

The appellant's PTSD is manifested by a blunted mood and a 
constricted range of affect with high intensity, 
circumstantial conversation deemed overly inclusive of 
irrelevant and minute details, an inability to maintain train 
of thought and suicidal ideation with no plan and is 
productive of a global assessment of functioning (GAF) score 
between 45 and 55, representative of moderate to serious 
impairment in social and occupational functioning.



CONCLUSION OF LAW

The schedular criteria for a 50 percent disability evaluation 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim to an 
increased disability evaluation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Specifically, his assertions regarding the increase in 
severity of his service-connected psychiatric disorder viewed 
in light of the medical evidence of record is deemed 
sufficient to well ground this claim.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The Board notes that the appellant's service-connected 
psychiatric disability was previously evaluated as a 
generalized anxiety disorder.  However, in light of various 
psychiatric diagnoses of record and the appellant's 
assertions regarding PTSD, this case was remanded in July 
1998 in an effort to clarify the psychiatric diagnosis and to 
determine the nature and extent of that disorder.  As a 
consequence of the July 1998 remand, the appellant underwent 
a series of VA psychiatric examinations.  In December 1999, 
after thorough review of the record including previous VA 
psychiatric examinations in May and June 1999, the 
appellant's diagnosis was determined to be PTSD.  The Board 
notes that both anxiety and PTSD are rated pursuant to the 
same diagnostic criteria under anxiety disorders, series 
9400-9413.  Since all of the appellant's symptoms are 
contemplated by this diagnostic series, for which only one 
evaluation is possible, the identification of PTSD as the 
appellant's major psychiatric disability by the RO is 
appropriate and the change from the diagnosis of generalized 
anxiety to PTSD is not deemed to be prejudicial.  See also 38 
C.F.R. § 4.14 (1999).

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., was 
amended effective November 7, 1996.  See 61 Fed. Reg. 52,695 
(October 8, 1996).  Pursuant to VAOPGCPREC 11-97, where a 
regulation is amended during the pendency of an appeal to the 
Board, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply the more 
favorable provision.  See Dudnick v. Brown, 9 Vet.App. 397 
(1996)(per curiam); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  In view of these circumstances, the Board will 
evaluate the appellant's claim pursuant to the pre-November 
1996 criteria and the post-November 1996 criteria.

According to the criteria in effect prior to the November 
1996 change, a 10 percent disability evaluation is warranted 
for symptoms less than the criteria for a 30 percent 
evaluation with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, a 70 percent 
disability evaluation is warranted.  Where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior or the appellant is demonstrably unable 
to obtain or retain employment, a 100 percent disability 
evaluation is warranted.

The United States Court of Veterans' Appeals (Court) held in 
Johnson v. Brown, 7 Vet. App. 95 (1994), that the criteria in 
38 C.F.R. § 4.132, DC 9411 for a 100 percent rating are each 
independent bases for granting a 100 percent rating.  

The post-1996 criteria provide that a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted where occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  (38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).

After careful review of the evidence of record, the Board 
concludes that entitlement to a 50 percent disability 
evaluation for PTSD is warranted.  In reaching this 
conclusion, particular emphasis is placed upon the findings 
noted on VA outpatient treatment reports dated from 1996 to 
1999 and on VA psychiatric examinations conducted in May, 
June and December 1999.  It is significant to note that these 
reports document that the appellant's psychiatric impairment 
increased in severity over time and the June 1999 VA 
psychiatric examination is considered to be the most recent 
evidence of the level of severity of the PTSD.

In addition, the Board places significant emphasis upon the 
psychiatric examiner's evaluation of the appellant's level of 
functioning as identified by the assignment of a GAF score.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet.App. 
240 (1995), citing American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  Washington, DC, American Psychiatric Association, 
1994.  (DSM-IV)

The medical evidence of record reflects that the appellant's 
PTSD was considered to be mild to moderate in nature through 
1996.  A VA outpatient counseling report dated in January 
1996 noted that the appellant was experiencing some anxiety 
but that it was under control.  It was further noted that his 
situational stress was at a minimal level.  On VA psychiatric 
examination in June 1996, the appellant was restless, anxious 
and shaking all of the time.  He initially had rambling 
speech with some anxiety or speech impediment which improved 
during the course of the examination.  His affect was 
appropriate and mood was neutral.  He reported complaints of 
nightmares but could not remember any auditory 
hallucinations.  He was considered to be oriented and his 
memory was fair.  Calculations and similarities were good and 
his judgment and insight were fair.  The diagnosis was PTSD 
and the GAF score was 65, reflective of some mild symptoms 
with some difficulty in social and occupational functioning.

VA outpatient counseling reports dated in 1997 reflect that 
the appellant's psychiatric disorder was considered to be 
stable and his situational stress continued to be at a 
minimal level.  However, outpatient treatment reports dated 
in 1998, note that the appellant reported increased 
complaints of tremulousness and anxiety and GAF scores 
between 45 and 50 were noted.

On VA psychiatric examination in May 1999, the appellant 
reported that he was nervous all of the time.  He indicated 
that he experienced chronic anxiousness, was easily fatigued, 
irritable and had difficulty sleeping on occasion.  He 
further noted that he was easily distracted and that his 
dreams always involve something going wrong.  In addition, he 
indicated that he shuns people.  On mental status examination 
his mood was not good and his affect was anxious and 
consistent with his mood.  His thought processes were 
coherent and content was negative for any suicidal or 
homicidal ideations.  The examiner commented that the 
appellant has been anxious for some time and has been on 
Xanax for years.  It was further noted that the appellant 
experienced stress related to his chronic anxiety and that 
his GAF score was 55.

On VA psychiatric examination in June 1999, the appellant 
reported difficulty working due to his psychiatric 
symptomatology.  He indicated that his condition had become 
worse with increased tremulousness and more flashbacks of 
Vietnam.  He noted that on stressful days, television 
programs triggered flashbacks and that whenever he became 
nervous, he was unable to concentrate.  He reported that he 
was experiencing more difficulty with coworkers and his 
employer and that he has had to change jobs on many occasions 
at the employer's request.  He stated that he had difficulty 
sleeping and trouble controlling his temper.  He further 
noted that he had become absent minded and forgetful and 
frequently must make two trips to get what he generally goes 
for because of the difficulty with his memory.  He reported 
that he cannot experience happiness and does not do anything 
for fun or relaxation.  

On mental status examination the appellant's grooming and 
hygiene were considered to be fair.  The appellant nervously 
shook his leg throughout the interview.  His attitude was 
socially appropriate but he appeared flat and his mood was 
blunted.  His speech was spontaneous with a low, soft, 
tremulous tone and conversation was moderate in amount, 
primarily about his military experiences.  He exhibited a 
constricted range of affect with high intensity.  His 
conversation was circumstantial and overly inclusive of 
irrelevant and minute details.  He frequently lost his train 
of thought and would end up talking about something totally 
unrelated to the examiner's questions.  He admitted suicidal 
thoughts but denied any specific plan.  There were no other 
events of delusional thinking or hallucinatory experiences.  
The appellant was considered to be able to set priorities and 
make appropriate decisions to common problems of daily 
living.  He seemed capable of managing his financial affairs 
without any assistance.

The diagnosis was PTSD.  The examiner further commented that 
the anxiety and tremors appeared to be directly related to 
the PTSD.  The GAF score was 50 and the examiner noted that 
the appellant exhibited few friends, conflicts with 
coworkers, circumstantial speech and impairments in 
occupational functioning.

When viewed in light of the previously listed criteria, both 
old and new, the undersigned concludes that the evidence 
summarized above supports entitlement to a 50 percent 
disability evaluation.  However, these findings are not 
deemed to meet the criteria for an evaluation in excess of 50 
percent.  The appellant's GAF scores over the past several 
years have been between 45 and 55, reflective of moderate to 
serious impairment in social and occupational functioning; 
however, the VA examiner in June 1999 noted that the 
appellant was considered to be able to set priorities and 
make appropriate decisions as to common problems of daily 
living and seemed capable of managing his financial affairs 
without any assistance.  

Based upon these findings, the appellant's PTSD 
symptomatology is not deemed to be productive of a severe 
social and industrial impairment for an evaluation in excess 
of 50 percent under the pre-November 1996 criteria.  
Furthermore, it has not been shown that there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships such to warrant a 70 percent evaluation under 
the new criteria.

Accordingly, in the absence of any additional evidence to the 
contrary, entitlement to a 50 percent disability evaluation 
for PTSD is warranted. 


ORDER

A 50 percent disability evaluation for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

